Name: Council Regulation (EEC) No 3796/91 of 19 December 1991 setting for the 1991/92 marketing year the percentage mentioned in the second subparagraph of Article 3 (1a) of Regulation (EEC) No 426/86 in connection with the premium granted for products processed from tomatoes
 Type: Regulation
 Subject Matter: economic policy;  foodstuff
 Date Published: nan

 28 . 12. 91 Official Journal of the European Communities No L 357/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3796/91 of 19 December 1991 setting for the 1991/92 marketing year the percentage mentioned in the second subparagraph of Article 3 ( la) of Regulation (EEC) No 426/86 in connection with the premium granted for products processed from tomatoes a single percentage should be set for the entire Commu ­ nity ; whereas, in view of the important role played by tomato producers' groups in the producer Member States, it is desirable to increase the percentage of the quantities of tomatoes covered by contracts concluded with produ ­ cers' associations in relation to the total quantity of processed tomatoes for the marketing year in question, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission, Whereas, in order to encourage the conclusion of contracts between groups of tomato producers, on the one hand, and associations of processors or processors, on the other, Regulation (EEC) No 426/86 provides for the grant on certain terms of an additional premium ; Whereas the 'significant specific percentage' for the total quantity of processed tomatoes covered by contracts concluded with producers' groups must be set for the 1991 /92 marketing year ; Whereas, pursuant to Article 260 of the Act of Accession, Portugal has completed the first stage ; whereas, therefore, HAS ADOPTED THIS REGULATION : Article 1 For the 1991 /92 marketing year, the percentage mentioned in the second subparagraph of Article 3 ( la) of Regulation (EEC) No 426/86 shall be 80 % for the entire Community. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991 . For the Council The President P. DANKERT (') OJ No L 49, 27. 2. 1986, p. 1 . R OJ No L 175, 4. 7. 1991 , p. 1 .